Citation Nr: 1816177	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for complications following November 2011 surgery for incarcerated hernia with revision ileostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, son, daughter-in-law, and friend


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from October 1948 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In March 2016, the Veteran and witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in December 2016 when it was remanded for further development (i.e. to have clinical records associated with the claims file.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2011, the Veteran underwent surgery for an incarcerated hernia with revision of ileostomy.

2.  There was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran, to include his November 2011 surgery. 

3.  The Veteran's stoma placement and resulting ill-fitting stoma appliance was an event which was reasonably foreseeable by a health care provider. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 USCA § 1151 for a disability of pericolostomy/incarcerated hernia repair with revision of ileostomy have not been met. 38 USCA § 1151 (West 2014); 38 C F R. § 3 361 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  "To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the ... medical or surgical treatment ... upon which the claim is based to the veteran's condition after such ... treatment." 38 C.F.R. § 3.361 (b).  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent. 38 C.F.R. § 3.361 (d)(1). 

Alternatively, to establish that the proximate cause of a disability was an event that was not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C.F.R. § 3.361 (d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(1)(ii). Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic procedure or course of treatment. 38 C.F.R. § 17.32 (c).  The informed consent must be appropriately documented in the health record and a signature is required for all treatments and procedures that require the use of sedation, anesthesia, or narcotic analgesia, that are considered to produce significant discomfort to the patient, or that require injections of any substance into a space of body cavity. 38 C.F.R. § 17.32 (d)(1). 

Analysis

The Veteran's contends that he has an ill-fitting stoma appliance due to negligence of VA clinicians.  As discussed in further detail below, the Board finds that entitlement to compensation is not warranted.

In 1982, several decades after separation from service, the Veteran underwent a total proctocolectomy with ileostomy.  Approximately three decades later, in October 2011, the Veteran was seen in the Emergency Department for severe abdominal pain, vomiting, and a mass at his ileostomy site.  The diagnosis was a right lower quadrant paracolostomy incarcerated hernia.  

The Veteran signed an informed consent which noted that he was having surgery to repair a hernia that occurs as a result of the formation of a stoma.  It was further noted that when a stoma is brought to the surface of the abdomen, it must pass through the muscles of the abdominal wall, thus creating a potential side of weakness.  (See November 2011 VA record).  The Veteran was notified that the most common treatment approach is to move the stoma to a new site on the abdomen by creating a new opening elsewhere, while repairing the hernia at the old site.  Known risks and side effects, to include the need for further treatment or surgery, formation of an incisional hernia, pain, aches, or twinges in the treated area, were listed on the form.  The Veteran was also informed that to repair the weak area it may be sealed and strengthened with strong stitches, or in the alternative, it may be patched with synthetic material.  It was specifically noted that scar tissue will develop above and under the patch if one is used.  Surgery was performed on November 2, 2011.  

Subsequent to surgery, which repositioned the colostomy, the Veteran complained that the new stoma site caused great difficulty with the stoma appliance fit, causing leaking.  He also complained of tenderness in the infraumbilical region.  A February 2012 record from Dr. K. Warner notes that the stoma appliance does not fit well, that there is a deformity of the abdominal wall, and there is scarring from previous surgeries at the old site and the new site.  A February 2012 record from Dr. E. Marderstein reflects that the flush nature of the stoma was "likely contributed to by adhesions to the underlying mesh, abdominal wall, etc."  As noted above, scar tissue was a predicted outcome of the surgery.

An April 2014 VA wound care nursing note reflects that the Veteran has an ileostomy that is seated directly in a deep skin fold.  His current bag was noted to be effective and the Veteran denied leakage issues, noting he can leave the bag on for seven days.  The nurse noted that the Veteran's stoma is within normal limits except that the edges appear like they are flattened due to larger abdominal girth related to recent weight gain bringing the stoma more flush.  It was noted that the current pouching system is allowing the stoma to "pop" out appropriately which is why the peristomal skin is still fine and the pouch stays on.  July and August 2014 treatment records reflect that the Veteran reported that he cannot keep a good seal on a new appliance for his stoma.  An August 2014 treatment record reflects that the Veteran's stoma is flush with his skin and sitting in a deep fold.  It was noted that the Veteran had gained weight and his weight is pushing his skin farther over his stoma to the point where it is difficult to visualize.  The Veteran returned to using an older device and an October 2014 record notes that it was working well. 

An April 2015 treatment record reflects that the Veteran had gained weight and his ostomy dimensions are larger in size so that his pouch now sits on the edge of the stoma which causes it to leak and not hold a seal; a new size bag was ordered.  The Veteran contends that because the stoma is flush to his outer skin, is shaped like a "football" rather than a circle, and is in a crease in his side, it causes difficulty with keeping on an appliance.  He contends that the surgery was a failure.

The Veteran contends that "no one seems to realize the major matter-at-hand; I'd like to stress the fact due to fault of the V.A., medical officials never took measurements of my body, hence the vast complications with accessibility of the stoma."  (See January 2018 correspondence.)  While the Veteran may sincerely believe that VA clinicians failed to properly prepare for, or operate on him, to include the placement and size of the stoma, this type of medical opinion requires specialized training.  As a lay person, the Veteran has not been shown to be competent in such matters.  He can attest to leakage and the shape and size of the stoma, but neither he, nor the lay statement providers, can competently state that he was not properly measured or that a clinician was negligent or failed to provide the proper degree of care.  

The claims file also includes an opinion from Dr. Dana Frazer, M.D., M.P.H., F.A.C.S., a general surgeon.  Dr. Frazer's opinion does not support the Veteran's claim.  Dr. Frazer noted that in November 2011, the Veteran underwent surgery for repair of a hernia and movement of his ileostomy.  Dr. Frazer also noted that this was a standard practice when a patient has developed a parastomal hernia.  Dr. Frazer found that while the Veteran had additional disability due to the ileostomy in 2011, VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  Dr. Frazer noted that ileostomy complications are not unusual and that the Veteran "developed a well-documented complication." 

Dr. Frazer addressed the question of whether the risk of the additional disability was the type of risk that a reasonable heath care provider would disclose and the Board understands his response to be in the affirmative as Dr. Frazer noted that the Veteran signed an informed consent which was used to inform him of possible risks associated with the surgery.  Dr. Frazer noted several times in the opinion that the Veteran's additional disability was a known and well-documented complication.  Dr. Frazer also noted that because "the surgeon cannot predict which patient will develop a complication therefore the disability was not foreseeable."  However, the Board takes this statement to mean that the additional disability was not absolutely predictable and does not take this statement to mean that the disability was not foreseeable for § 1151 purposes.  Reading Dr. Frazer's opinion as a whole, it is clear that his opinion is that the Veteran's additional disability was reasonably foreseeable as contemplated in § 1151, as it was a known risk of the 2011 procedure and one that would have been discussed/addressed when he signed his informed consent.  The informed consent form specifically noted that "[a]ll relevant aspects of the treatment and its alternatives (including no treatment) have been discussed with the patient (or surrogate) in language that s/he could understand.  This discussion included the nature, indications, benefits, risks, side effects, and likelihood of success of each alternative."

A reading of the entire report reflects that Dr. Frazer opined that while a doctor could not foresee that the Veteran's complication would actually be the outcome in this Veteran's particular case, it was foreseeable in the sense that it was a well-documented risk of the procedure and such risks would have been discussed with the Veteran during the informed consent process.  The doctor's use of the term "predict" and his recitation of literature findings supports this conclusion.  When read as a whole,  the VHA clinician opined that the Veteran's outcome  was foreseeable as it was a "well documented complication." 

In sum, the most probative evidence is against a finding that the Veteran has an additional disability which not foreseeable or was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The Board has considered the lay statements and is sympathetic to the Veteran's health situation, nonetheless, the most probative evidence does not support a finding that he is warranted compensation under 38 U.S.C.A. § 1151.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for complications following November 2011 surgery for incarcerated hernia with revision ileostomy is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


